DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 240 (recycle line is labeled as 24 in Fig. 2, which should be 240); 175 (in [0070], reference to splitter 175 should be splitter 275).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “209” has been used to designate both a feed line to pyrolysis unit 250 and a stream to PSA 264 (in [0060], the office believes reference to feed line 209 should be feed line 208).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities:  in step (b), “an olefin product streams” should either be –an olefin product stream—or –olefin product streams—.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear what the relationship is between “a third effluent” (step j) and the third effluent introduced in claim 1. Are they the same effluent or different effluents?
Regarding claim 18, it is unclear what the relationship is between the steam cracking step introduced therein and the steam cracking step (c) of claim 1. The office believes the intended scope of claim 18 is such that the ethane stream and the propane stream are subjected to the steam cracking step introduced in claim 1. However, by recitation of “further comprising steam cracking the ethane…and the propane”, this interpretation is not clear on the record.
Regarding claim 20, the claim specifies a yield of ethylene and propylene of greater than about 51%. It is unclear what range is encompassed here, given that the recited yield lacks units, i.e. wt%, vol%, etc.
Claim 20 recites the limitation "the ethylene” and “the propylene" in the penultimate line.  There is insufficient antecedent basis for these limitations in the claim. While production of olefins is recited, no mention is made specifically to ethylene and propylene.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 sets forth “recycling the hydrogen by combining it with the naphtha feedstock,” which is already required by claim 8, from which claim 14 depends, by recitation of “recycling the hydrogen by mixing it with the naphtha feedstock” in step (e). There is no significant difference between the use “combining” and “mixing” and therefore the limitation of claim 14 is considered to merely be a restatement of the limitation already recited in claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chahvekilian et al (US 3,842,138) in view of Al-Ghamdi (US 2018/0142168).
Regarding claim 1, Chahvekilian discloses a method for producing olefins and aromatics from a naphtha feedstock comprising (see Abstract; col. 5, lines 21-26, production of aromatics and olefins; Examples 5 & 6, naphtha feedstock):

(b)	separating the first effluent into light components, heavy components (liquids), and one or more olefin product streams (see drawing; col. 8, lines 19-23, gaseous products are separated into olefin products and ethane/propane (“light components”)); and
(c)	steam cracking the light components to produce a second effluent comprising second olefins (see col. 6, lines 4-11; col. 8, lines 24-27).
As discussed above, Chahvekilian discloses production of aromatics, but does not disclose extracting aromatics from the heavy components to produce a third effluent.
Al-Ghamdi discloses subjecting a liquid effluent from pyrolysis to aromatics extraction (see Fig. 8; [0184]-[0185], feed to thermal cracking includes naphtha; [0186], stream 234, after hydrotreatment, passes to aromatics extraction zone 620). Aromatics extraction zone operates to separate into high-purity benzene, toluene, xylenes, and C9 aromatics (see [0245]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Chahvekilian to include aromatics extraction step(s) for the heavy liquid components, as suggested by Al-Ghamdi, in order to recover valuable high-purity aromatics products therefrom.
Regarding claim 2, Chahvekilian discloses wherein the first effluent comprises C2 to C4 paraffins (see col. 6, lines 4-6). Furthermore, the first effluent is reasonably expected to inherently contain at least some iso-paraffins as well, based upon subjecting the same type of feed to the same type of reaction (see also [0215] of Al-Ghamdi, which discloses isobutane as a gaseous effluent from thermal cracking).
Regarding claim 3, Chahvekilian discloses that the temperature may vary within wide limits, depending on the purpose of the operation, the usual temperature range at the outlet of the reactor extending from 625 to 1000°C (see col. 3, lines 40-44). The effluent is therefore reasonably expected to 
Regarding claim 4, Chahvekilian does not explicitly disclose the temperature of the second effluent after steam cracking. However, it is considered that a person of ordinary skill in the art would determine, by routine experimentation, the temperature at which to carry out the steam cracking reaction, and therefore the corresponding effluent temperature, which achieves the objective of conversion of ethane and propane to olefins, so as to realize a greater overall yield of ethylene and propylene (see col. 6, lines 4-11). Absent a showing of criticality or unexpected results, the claimed second effluent temperature is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 5, Chahvekilian discloses wherein separating the first effluent comprises compressing the first effluent to pressurize the first effluent and condense the heavy hydrocarbons (see col. 8, lines 19-21, high pressure separator, inherently entails compressing and condensation of the liquid fraction).
Regarding claim 7, Chahvekilian discloses sending the second effluent back to the gas fractionation section (see col. 8, lines 25-27). The office notes that the gas fractionation section is the second step of separation, i.e. downstream of the initial gas/liquid separation. Nevertheless, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claims 8 and 14, Chahvekilian discloses (e) extracting hydrogen from the light components to produce a hydrocarbon stream and recycling the hydrogen stream by mixing it with the naphtha feedstock (see drawing; col. 8, lines 15-31).
Chahvekilian discloses separation of other various gaseous streams, including methane, ethylene, ethane/propane, and propylene (see drawing), but not the specifics thereof, i.e. as encompassed by claim steps (f)-(j).
Al-Ghamdi discloses, after separation of acid gases, gas separation entailing the following stages:
(f)	demethanizer, which separates methane from C2+ (see [0205]);
(g)	deethanizer, which separates ethane and ethylene from C3+ (see [0205]);
(h)	depropanizer, which separates propane and propylene from C4+ (see [0203]; [0205]); and
(i)	debutanizer, which separates C4s from pyrolysis gasoline (C5+) (see [0203]).
The pyrolysis gasoline stream is sent for downstream treatment in aromatics extraction zone, which separates benzene, toluene, xylene, ethylbenzene, and C9+ aromatics, teaching step (j) (see [0203], which discloses sending it to the hydrotreating zone 600; note that that necessarily entails further treatment in 620 – see Fig. 8; [0245]; also note that Al-Ghamdi teaches extraction of the heavy components in this step, as further discussed in the rejection of claim 1).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to further modify the process of Chahvekilian to include the specific gas separation steps disclosed in Al-Ghamdi, in order to recover each of the produced gas components.
Regarding claims 9 and 10, Chahvekilian discloses recycling excess co-products by combining it with the naphtha feedstock, i.e. entailing pyrolyzing (see drawing; col. 8, lines 32-35; note that recycle is a heavy component). In the combination of Chahvekilian with Al-Ghamdi, this is considered to teach recycling excess co-products resulting from aromatics extraction.
Regarding claim 15, Al-Ghamdi discloses transferring the hydrogen to one or more hydrogenation reactors (see [0085]; [0130]; [0207]; [0216], hydrogen recovered from gas separation may be used for one or more hydrotreating/hydrogenation reactors).
Regarding claim 16, Al-Ghamdi discloses separating the ethylene and ethane into an ethylene product stream and an ethane stream (see [0205], separation in C2 splitter).
Regarding claim 17, Al-Ghamdi discloses separating the propylene and propane into a propylene product stream and a propane stream (see [0205], separation in C3 splitter).
Regarding claim 18, Chahvekilian discloses stream cracking the ethane stream and the propane stream (see col. 6, lines 4-11; col. 8, lines 24-27).
Regarding claim 19, Chahvekilian discloses separating a lighter stream from the heavy components (in separator 7), which stream is recycled by combining it with the second effluent (cracked gases from steam cracker 8) (see drawing). Chahvekilian does not disclose the particular cutpoint of the separated fraction, i.e. C4 and lighter as claimed. However, there is a reasonable expectation that the characteristics of the separated stream are at least overlapping with that claimed, by virtue of the initial separation (3) in Chahvekilian. Furthermore, determining the separation cutpoint of this fraction amounts to nothing more than routine experimentation for a person of ordinary skill in the art. Absent evidence to the contrary, the separation of C4 and lighter is not considered to patentably distinguish the instant claims from the cited prior art.
 Regarding claim 20, Chahvekilian in view of Al-Ghamdi disclose the steps (a)-(d) as discussed above in the rejection of claim 1, equally applicable to the steps of claim 20. In addition, Chahvekilian discloses an example wherein the yield sum of ethylene and propylene is 69.7 wt% (see Table II).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chahvekilian in view of Al-Ghamdi, as applied to claim 5 above, in further view of Kamimura et al (US 4,520,224).
Regarding claim 6, Chahvekilian in view of Al-Ghamdi does not disclose treating the first effluent to remove carbon dioxide and water, if any.
Kamimura, like Chahvekilian, is directed to thermal cracking in the presence of hydrogen to produce olefins (see Abstract). Kamimura discloses, prior to recycling hydrogen, removing carbon dioxide from the gas stream in a purification section (i.e. entails treating the first effluent to remove carbon dioxide) (see col. 9, lines 28-31). Such purification is considered to inherently capable of removing water, if water should be present.
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Chahvekilian in view of Al-Ghamdi by removing carbon dioxide from the gaseous effluent stream, as suggested by Kamimura, in order to provide a purified hydrogen stream for recycle to the process.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chahvekilian in view of Al-Ghamdi, as applied to claim 8 above, in further view of Vermeiren et al (US 2013/0046122).
Regarding claims 11-13, Chahvekilian in view of Al-Ghamdi does not disclose the hydrogen purification steps claimed.
Vermeiren is directed to a cracking process to produce olefins (see [0001]-[0002]). In particular, in downstream gas separation, Vermeiren discloses recovering hydrogen from tail gas by methanation of residual CO (conversion of carbon monoxide to methane) and further concentration in a pressure swing adsorption unit (see [0070]). While water is not mentioned, it is understood to be an inherent product of the reaction, which would be separated in the pressure swing adsorption step. 
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Chahvekilian in view of Al-Ghamdi by recovering and purifying hydrogen by serial stages of methanation of CO and pressure swing adsorption, as suggested by Vermeiren, in order to maximize recovery of hydrogen for use in the process (see [0070]).
Vermeiren does not disclose the purity of hydrogen in the stream(s) produced during these stages. Nevertheless, it is considered that a person of ordinary skill in the art would optimize the methanation and pressure swing adsorption steps in such a way as to achieve the desired purity of hydrogen, as necessitated by process demands and requirements. Absent a showing of criticality or unexpected results, the claimed hydrogen purities are not considered to patentably distinguish the instant claims over the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Renee Robinson/Primary Examiner, Art Unit 1772